Citation Nr: 0613711	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for limited extension of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right wrist carpal tunnel syndrome.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus from March 1, 2001, to June 12, 2003.

5.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus from June 13, 2003.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from December 1979 to December 
1983 and from August 1989 to February 2001.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2005, a rating action was issued which awarded a 
separate 10 percent evaluation for limitation of extension of 
the right knee.

Regarding the veteran's claim for an initial evaluation in 
excess of 10 percent for tinnitus, the Court issued a 
decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), that 
reversed a decision of the Board which had concluded that no 
more than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith, and has filed an appeal to the 
United States Court of Appeals for the Federal Circuit; 
appeal docketed, No. 05-7168 (Fed. Cir. July 11, 2005).  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.


FINDINGS OF FACT

1.  The veteran's right knee patellofemoral syndrome is 
manifested by complaints of pain, with minimal tenderness 
over the joint line, some crepitus on motion, and slight 
medial laxity without instability.

2.  The veteran's right knee patellofemoral syndrome is 
manifested by a 10 degree loss of extension and normal 
flexion.

3.  The veteran's right wrist carpal tunnel syndrome is 
manifested by some decrease in flexion and extension with 
some complaints of pain on motion; no swelling or 
inflammation, no muscle atrophy, a positive Tinel's sign; and 
normal nerve studies.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right patellofemoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.45, Diagnostic Code (DC) 5257 (2005). 

2.  The criteria for an evaluation in excess of 10 percent 
for limitation of extension of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.45, DC 5261 (2005). 

3.  The criteria for an evaluation in excess of 10 percent 
for the right wrist carpal tunnel sydrome have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.45, DCs 5214, 5215, 8515 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Courts in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In the present case, the veteran filed a substantially 
complete claim for service connection for right knee and 
right wrist disabilities in March 2001.  He was sent a VCAA 
notice letter in June 2002; however, this was sent to an 
incorrect address.  In September 2002, the rating action was 
issued which awarded service connection to these disorders, 
assigning each a 10 percent disability evaluation.  In 
October 2002, he was sent a VCAA letter at his correct 
address.  This provided notice to the claimant of what 
information and evidence must be submitted to substantiate 
the claims, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  The veteran disagreed with the 
evaluations assigned to these disorders.  In April 2004, he 
was sent another VCAA letter informing him of the evidence 
needed to substantiate his claims for increased evaluations.  
This told him what information and evidence he could submit 
and what information and evidence VA would obtain in his 
behalf.  In addition, the statement of the case he was sent 
in January 2004 contained the provisions 38 C.F.R. § 3.159, 
the regulation that implemented the VCAA.  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini, supra.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above).  The RO 
had requested copies of the veteran's VA treatment records, 
which were obtained and associated with the claims folder.  
The veteran has also been afforded a VA examination of his 
conditions.  Therefore, it is found that the veteran was 
aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relation to the claim.  In addition, 
the claim was readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  See also Conway, supra, 
at 1374, holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error." 

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) the effective date of the disability.  
The Court held that upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  In addition, this notice must include notice 
that an effective date for the award of benefits will be 
assigned if an increased rating is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of evidence and information was needed to 
substantiate his claim for service connection and his claim 
for increased evaluations, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran as to that element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of final decisions on the issues before us.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that had not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
increased evaluations, any questions as to the appropriate 
effective dates to be assigned are rendered moot.  

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes. Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45 (2005).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time from the effective dates of the initial grant of service 
connection until the present.  This could result in "staged 
ratings" based upon the facts found during the period in 
question.  See Fenderson v. West, 12 Vet. App. 119 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  Right knee patellofemoral syndrome

The veteran was afforded a VA examination in July 2002.  
There was minimal cracking of the knee joint, without 
stability or crepitus.  Extension was to 0 degrees and 
flexion was to 130 degrees.

Between 2003 and 2004, the veteran sought treatment for 
continuing complaints of knee pain.  He stated that it was 
difficult for him to climb or to squat without assistance.  
On April 18, 2003, an examination of the knee was within 
normal limits, as was an X-ray.  Because of his repeated 
complaints of pain, an MRI was obtained in October 2003; this 
was interpreted as showing a torn cartilage.  On October 16, 
2003, an arthoscopy was performed.  It found minimal 
chondromalacia in all compartments, and he underwent 
debridement of inflamed synovial fronds anteriorly.  In April 
2004, there was a small amount of effusion.  He was missing a 
few degrees of extension, but flexion was full.  There was 
not much joint line tenderness.  

VA re-examined the veteran's knee in May 2004.  He complained 
of pain, which he stated was a 6 on a scale of 1 to 10 (with 
10 being the worst).  He stated that this pain was constant 
and that he would have intermittent flare-ups when the knee 
would pop and occasionally buckle.  He said that he had 
fallen in the past due to pain.  He also noted that he had 
used 12 days of sick leave over the past 4 months because of 
his knee.  He denied recurrent dislocations, but he said that 
he had popping and a buckling sensation.  The objective 
examination found no gross swelling, but there was tenderness 
over the medial joint line in the medial aspect of the 
quadriceps below the kneecap, as well as over the medial 
lower end.  There was crepitus present.  His pain would start 
at about 100 degrees of flexion and he could go no further 
than 105 degrees.  He also had 10 degrees of limitation of 
extension.  There was slight laxity but no instability.  The 
Drawer and Lachman's signs were negative.  An X-ray was 
unremarkable.  The examiner commented that the veteran's 
range of motion was decreased about 20 percent, and that 
there was an additional 10 percent decrease during flare-ups.  
Coordination was intact.

Under 38 C.F.R. Part 4, Diagnostic Code 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability and a 
30 percent evaluation requires severe recurrent subluxation 
or lateral instability.

After carefully reviewing the evidence of record, the Board 
finds that an evaluation in excess of 10 percent for the 
right patellofemoral syndrome is not warranted.  The evidence 
of record clearly shows that the veteran suffers from no more 
than slight laxity of the right knee joint; there is no 
indication that he suffers from any instability.  The veteran 
does have some tenderness about the medial joint line; 
however, the Board finds that the 10 percent evaluation 
currently assigned adequately compensates the veteran for 
these complaints, particularly in light of the relatively 
normal clinical examination.

The veteran has also been assigned a separate 10 percent 
evaluation for limitation of extension of the knee joint.  
According to 38 C.F.R. Part 4, DC 5261, a 10 percent 
disability evaluation is warranted when extension of the knee 
joint is limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  The recent 
VA examination shows that extension was limited by 10 
degrees.  Therefore, there is no objective indication that 
the veteran has the requisite amount of limitation of 
extension to warrant a 20 percent disability evaluation.

Finally, there is no indication that flexion is limited to 45 
degrees, so as to warrant a separate compensable evaluation 
for limitation of flexion of the knee joint. In fact, the 
recent VA examination demonstrated that flexion was possible 
to 100 degrees.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected patellofemoral 
syndrome and against the claim for an evaluation in excess of 
10 percent for limitation of extension of the right knee 
joint.

B.  Right wrist carpal tunnel syndrome

The veteran was examined by VA in July 2002.  He stated that 
he had numbness with exertion or when he would put his hands 
in certain positions.  The objective examination noted forced 
flexion of the right hand caused almost immediate numbness of 
all five fingers, consistent with carpal tunnel syndrome.

Between 2003 and 2004, he was seen for complaints of 
continuing right hand pain and numbness.  In April 2003, he 
had pain on flexing of the wrist against resistance.  The 
Tinel's sign was positive.  There was no weakness as such, 
but there was tingling of the medial two digits.  On June 17, 
2003, he noted a five year history of right wrist pain that 
would radiate proximally along the ulnar aspect of the right 
forearm.  This pain was intermittent, but once it started it 
would last 3 to 4 days.  This pain would be accompanied by 
numbness of the second and third digits.  Even when he was 
not having pain, his hand would feel puffy and his wrist 
would feel tight.  The objective examination noted tenderness 
along the volar aspect of the wrist in the carpal tunnel 
area.  He also had tenderness in the anatomic snuff box area.  
A June 18 X-ray showed a large olecranon spur projecting 
posteriorly; the hands were normal.  

VA re-examined the veteran in May 2004.  He described having 
pain; he further noted that extension and flexion would cause 
numbness.  He stated that writing a paragraph would cause 
cramping in the hand, and that his right thumb, index and 
middle fingers would go numb.  A rheumatologist told him that 
he had carpal tunnel syndrome and possible overuse 
tendonitis.  An electromyelogram (EMG) had been negative for 
carpal tunnel syndrome, although clinically his condition was 
consistent with early carpal tunnel syndrome.  The objective 
examination found no gross swelling or inflammation.  Flexion 
was to 65 degrees with pain; extension was to 50 degrees, 
with pain; medial deviation was to 45 degrees, with pain; and 
ulnar deviation was to 40 degrees, with pain.  Extension 
caused quite a bit of pain in the flexor tendon area and 
palpation caused pain below the wrist crease.  The Tinel's 
sign was positive and the Phalen's test caused more pain in 
the wrist and some tingling sensation in the tips of the 
fingers.  There was no muscle atrophy.  He was able to touch 
the tip of his fingers to the mid-palmar crease and he was 
able to oppose the thumb to all fingers.  Sensation was 
grossly intact to touch pressure.  An X-ray was unremarkable.  
The examiner commented that there would be at least an 
additional 10 percent decrease in range of motion due to 
fatigue and pain during flare-ups.

According to the applicable rating criteria, a 10 percent 
evaluation is warranted when there is dorsiflexion of less 
than 15 degrees of the wrist of the major extremity.  A 10 
percent evaluation is also warranted for palmar flexion 
limited to in line with the forearm.  See 38 C.F.R. Part 4, 
DC 5215.   A 30 percent evaluation requires that the wrist be 
favorably ankylosed in 20 to 30 degrees of dorsiflexion.  See 
DC 5214.  The evidence of record shows that the veteran had 
65 degrees of flexion and 50 degrees of extension.  Clearly, 
the wrist is not ankylosed in dorsiflexion between 20 and 30 
degrees.  As such, there is no basis upon which to award a 30 
percent disability evaluation pursuant to DC 5214.

In addition, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the median nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis and a 30 
percent evaluation requires severe incomplete paralysis.  
38 C.F.R. § Part 4, DC 8515.  In the instant case, there is 
no objective evidence that the veteran suffers from moderate 
incomplete paralysis of the median nerve.  The objective 
evidence demonstrates that he is able to touch all his 
fingers to the mid-palmar crease and to oppose his thumb to 
all his fingers.  While he had some tingling in the tips of 
the fingers, sensation to touch pressure was grossly intact.  
Significantly, there was no muscle atrophy present.  As a 
consequence, it is found that there is no objective 
indication that he currently suffers from moderate incomplete 
paralysis of the median nerve.  


Finally, the Board finds that the 10 percent evaluation 
assigned adequately compensates the veteran for his current 
complaints of pain, particularly considering the relatively 
good functioning of the hand shown at the time of the May 
2004 VA examination.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected right wrist 
carpal tunnel syndrome.

C.  Extraschedular evaluations

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

Here, there is no suggestion in the objective record that the 
veteran has experienced marked interference with employment 
as a result of his service-connected right knee and right 
wrist.  Rather, the veteran is currently employed full-time.  
While he has reported that he has missed twelve days from 
work due to his disabilities, the Board does not find that 
this supports a finding of "marked interference."  Also, 
there is no indication that the veteran's service-connected 
right knee and right wrist disorders have resulted in 
frequent periods of hospitalization.  Therefore, the Board 
finds no exceptional circumstances in this case that would 
warrant referral for consideration of extraschedular 
evaluations.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right knee patellofemoral syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for limited extension of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right wrist carpal tunnel syndrome is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


